      Case 2:18-cv-03053-PBT Document 11 Filed 01/28/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA


PAUL JULIANO and
JACQUELYN JULIANO,
           Plaintiffs                               No. 18-cv-03053

       vs.                                          JURY TRIAL DEMANDED

AMERICREDIT FINANCIAL
SERVICES, INC. D/B/A GM FINANCIAL,
            Defendant

                      NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that all of the terms of a Settlement Agreement previously

entered into by the parties having been complied with, Plaintiffs Paul Juliano and

Jacquelyn Juliano hereby voluntarily dismiss this action against Defendant AmeriCredit

Financial Services, Inc. d/b/a GM Financial with prejudice.



                                             DESSEN, MOSES & ROSSITTO



Dated: January 28, 2019                      By:__/s/ David S. Dessen_______________
                                                DAVID S. DESSEN, ESQUIRE
                                                Attorney ID # 17627
                                                Attorney for Plaintiffs

                                                 600 Easton Road
                                                 Willow Grove, PA 19090
                                                 (215) 496-2902
                                                 ddessen@dms-lawyer.com
         Case 2:18-cv-03053-PBT Document 11 Filed 01/28/19 Page 2 of 2




                              CERTIFICATION OF SERVICE

       I hereby certify I electronically filed the foregoing Notice of Voluntary Dismissal with

the Clerk of Court using the CM/ECF system which will send notice of such filing to:

       Darren W. Dwyer, Esquire                 Virginia Bell Flynn, Esquire
       Troutman Sanders LLP                     Troutman Sanders LLP
       401 9th Street NW                        Troutman Sanders Building
       Suite 1000                               1001 Haxall Point, 15th Floor
       Washington, D.C. 20004                   Richmond, VA 23219
       Attorney for GM Financial                Attorney for GM Financial




Dated: January 28, 2019                        /s/ David S. Dessen
                                             DAVID S. DESSEN




                                                2
